UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7863


YO, f/k/a Mario L. Ballard,

                Petitioner - Appellant,

          v.

LAYTON LESTER, Warden of LCC,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00701-JRS)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yo, Appellant Pro Se.    Susan Mozley Harris, Assistant Attorney
General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yo    seeks      to     appeal   the    district       court’s      orders    denying

relief on his 28 U.S.C. § 2254 (2012) petition and his Fed. R.

Civ. P. 59(e) motion to alter or amend the judgment.                            The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate        of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a   prisoner        satisfies      this   standard      by

demonstrating         that     reasonable         jurists    would       find    that     the

district       court’s      assessment      of    the   constitutional          claims    is

debatable      or     wrong.      Slack      v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Yo has not made the requisite showing.                       Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the      appeal.         We   dispense       with     oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3